On August 27, 1993, the Defendant’s sentence for Sexual Intercourse Without Consent was revoked and the defendant shall be returned to the Department of Corrections for placement. The Defendant is hereby given credit for 68 days time served. On February 3,1987, the defendant was sentenced to a period of ten (10) years, with five (5) years suspended for the offense of SEXUAL INTERCOURSE WITHOUT CONSENT, A FELONY.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*29DATED this 24th day of March, 1994.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank James Nichols for representing himself in this matter.